Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and remarks filed on 6/1/2022 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1-2, 4, 9-13 and 17-18 are allowed. Claims 6-8, 15-16 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I and II, as set forth in the Office action mailed on 12/9/2021, is hereby withdrawn and claims 6-8, 15-16 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-2, 4, 6-13, 15-18 and 20 alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein the generating a mask frame data segment corresponding to the frame based on the main area of the frame further comprises converting the main area into contour data, compressing pixel resolution of the contour data to a predetermined pixel resolution range, compressing color bit depth of the contour data to a predetermined binary bit, performing an edge feather processing on the contour data, and generating the mask frame data segment based on the contour data. 
The closest prior art, Li et al. (US 20200058270 A1) reveals a similar technique and system for obtaining a frame of a video, identifying a main area of the frame using an image segmentation algorithm, converting the main area into contour data, generating a mask frame data segment based on the contour data, and presenting bullet screens in areas outside the main area of the frame using the generated mask frame data segment, (Li: Figs. 2, 6, 10 and 14-15) but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 20200058270 A1): Embodiments of this application provide a bullet screen display method and an electronic device, and relate to the field of multimedia technologies, to resolve a prior-art problem that bullet screen content causes interference to a user, thereby improving user experience. The method includes: determining an object display area based on a target display object in a display image, where the target display object is located in the object display area; determining a bullet screen display area based on the object display area, where the bullet screen display area and the object display area have no intersection; and displaying bullet screen content in the bullet screen display area. (Abstract)

    PNG
    media_image1.png
    392
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    330
    media_image3.png
    Greyscale


Nishiyama et al. (US 20150172669 A1): [0200] In some embodiments, the spatial color difference metric difference data of the edge information can be down-sampled to a lower bit depth utilizing a weighted variable transform array, where each original spatial intensity metric data within a range of values is mapped to a value within the lower bit depth. The weighted system allows for varying ranges of color values to be mapped to a lower bit depth value so the mapping is not limited to a linear transcoding system. Values can be further defined in a palette table allowing for increased color representations while maintain the data saving properties of a lower bit depth. This down-sampling process can also be applied to intensity enhancement layers, such as in 3203, 3205, and 3206.
Cohen (US 5146926 A): “In another embodiment, a smoothing and interpolation algorithm is applied to smooth the contours of the image and reduce pixel size.” (Col. 3, lines 63-65)
Shandor (WO 2007129510 A1): [0066] In this case, since the size of the enlarged normal image is displayed with 200 pixels in the vertical direction and 200 pixels in the horizontal direction, the display processing unit 10 sets the size of the edge image stored in the image storage unit 9 in the vertical and horizontal directions. Reduce by 50%. Then, the size of the reduced edge image is 200 pixels vertically and 200 pixels wide, the size of the enlarged normal image and the size of the reduced edge image are the same size, and the reduced edge image is superimposed on the enlarged normal image.
Winder (US 20040252230 A1): [0310] The frame synthesizer uses feathering to reduce artifacts at the edges of regions where the forward and backward-warped frames are combined. Feathering reduces the contribution from one source as a transition is approached. Thus, the feathering produces a smoother blending of pixels from forward and backward-warped frames. With reference to FIG. 16, for example, at point E (1650), the pixel in the intermediate frame (1600) comes from both forward- and backward-warped frames, but it is close to the transition area after which pixels will come from only the forward-warped frame (e.g., point B (1620)). Thus, the frame synthesizer uses feathering when computing the output value for point E (1650), giving more weight to pixel data from the forward-warped frame in anticipation of the transition. Feathering in this fashion gives a smoother appearance to the intermediate frame (1600) between points E (1650) and B (1620).
Herley (US 20040264806 A1): [0069] Finally, given the image mask 265, known areas of occlusion and non-occlusion, an image mosaicing module 285 patches together non-occluded regions, beginning with a base or "seed" image to create the composite image 290. Further, as described in Section 3.1.4, in order to provide for visually seamless integration of regions from different images into the composite image 290, in one embodiment, the process of pasting non-occluded regions into occluded regions of the seed image includes some type of blending, feathering, or pixel averaging along the edge of the region which is being inserted into the seed image.
Fujii et al. (US 20150222861 A1): [0087] FIG. 10A shows an imaged moving image on a first imaging date and time. FIG. 10B shows imaged moving image on a second imaging date and time. Moving image output controller 34 performs a process of generating a mask image having an outline corresponding to an image area of a person in the imaged moving image on the first imaging date and time, generating a mask image having an outline corresponding to an image area of a person in the imaged moving image on the second imaging date and time, and superposing the mask image in a position corresponding to the background image generated by background image generator 33. Accordingly, as shown in FIG. 11, the mask image is displayed on moving image display part 48 of the monitoring screen.
Washio (US 20130216137 A1): [0172] FIG. 12B shows an image obtained by reducing the pixel values of the first edge of the image shown in FIG. 12A by 50% by the thinning processing, and increasing or reducing the pixel values within a range of -40% to +40% at 20% intervals taking the step as the center by the smoothing processing.
Sun et al. (US 20200288186 A1): [0051] S25: displaying no barrage data corresponding to the area where each of the respective geometric figures is located when the barrage data is rendered in the video frame.
Chen et al. (US 20080144952 A1): [0146] Compression path type 4 580 is yet another lossless compression path type. In the present case pixels within the tile have either been labelled as image pixels in the tile bitmask or belong to flat regions. Since there are image pixels in the tile, both enabling and disabling edges are required to define the flat pixels regions. FIG. 5E shows a schematic flow diagram of compression 580 according to compression path type 4. A decision is made regarding the best method of lossless compression to be used from edge compression plus uncompressed image pixel values and palette compression. This decision is based on which method provides the minimum bit length for the lossless data bitstream. Compression 580 starts in step 581 where a comparison is made of the pre-calculated sum C.sub.eip of the compressed bit length for edge compression and the image pixel values, and the pre-calculated bit length for the colour palette C.sub.p (as pre-calculated by the Palette Generator 412).
Chen (US 20210365165 A1): [0103] Specifically, the target interface can include multiple display areas; different display areas can display different contents. For example, the interface shown in FIG. 3 can include a video playing area and a bullet screen comments area partially overlapping with the video playing area. The display content in the video playing area is the content corresponding to the video data, and the display content in the bullet screen comments area is the content corresponding to the bullet screen comments data.

    PNG
    media_image4.png
    341
    446
    media_image4.png
    Greyscale

Golden et al. (US 20200380675 A1): Computed Tomography (CT) and Magnetic Resonance Imaging (MRI) are commonly used to assess patients with known or suspected pathologies of the lungs and liver. In particular, identification and quantification of possibly malignant regions identified in these high-resolution images is essential for accurate and timely diagnosis. However, careful quantitative assessment of lung and liver lesions is tedious and time consuming. This disclosure describes an automated end-to-end pipeline for accurate lesion detection and segmentation. (Abstract)
Cao et al. (US 20180191987 A1): Approaches presented herein enable displaying a barrage message. Specifically, one or more objects and location information for each object in a frame of a video are identified. A barrage message to be displayed in the frame of the video is obtained. The barrage message is displayed without covering any object in the frame. (Abstract)

    PNG
    media_image5.png
    445
    482
    media_image5.png
    Greyscale


Genda (US 20130057924 A1): [0006] In general, images including characters, required to be sharp, are often processed by thinning, for reducing pixel values on the outline of images, or by emphasizing outlines of characters (see Japanese Examined Patent Publication No. 4189467, for example).
Chono et al. (US 20160301941 A1): [0171] The down sampler 107 reduces a 2160p input image src (src_pic_width=3840, src_pic_height=2160) to 1080p (src_pic_width=1920, src_pic_height=1080). The down sampler 107 further extends the width src_pic_width and height src_pic_height of the input image reduced to 1080p, to a multiple of 16. A pixel value in an extended area may be a copy of a pixel value of a boundary of the input image reduced to 1080p, or a predetermined pixel value (e.g. 128 representing gray (in the case where the input image is an 8-bit image)).
Huang (US 20180041796 A1): The present disclosure provides a method and a device for displaying information on a video image, which is applied to a playback device. The playback device is configured to receive an information playing request; analyze an image frame from a currently played video; identify a facial feature from the analyzed image frame; determine a position of the identified facial feature in the image frame, and display received information on a position of the image frame, except for the determined position of the facial feature. (Abstract) 
[0084] On the basis of FIG. 6 and FIG. 7, it can be seen that, in the existing implementation process, the barrage information (the war is imminent, domestic hero and 666666666666) in FIG. 6 will be displayed on a face, which is not beneficial for watching a video by a user. After processing by using an implementation mode in the embodiment of the present disclosure, foregoing barrage information in FIG. 7 will not be displayed on a face, which improves the experience for watching a video by a user. Thus, by adopting the technical solution in the present disclosure, video-image processing functions of a playback device may be improved, and information may be displayed without affecting watching experience of a user.
    PNG
    media_image6.png
    308
    514
    media_image6.png
    Greyscale

Kohli et al. (US 8903167 B2): An enhanced training sample set containing new synthesized training images that are artificially generated from an original training sample set is provided to satisfactorily increase the accuracy of an object recognition system. The original sample set is artificially augmented by introducing one or more variations to the original images with little to no human input. There are a large number of possible variations that can be introduced to the original images, such as varying the image's position, orientation, and/or appearance and varying an object's context, scale, and/or rotation. Because there are computational constraints on the amount of training samples that can be processed by object recognition systems, one or more variations that will lead to a satisfactory increase in the accuracy of the object recognition performance are identified and introduced to the original images. (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669